

116 HR 7924 IH: Transparency in Chinese Government Investment Act of 2020
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7924IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mr. Barr (for himself, Mr. McCaul, and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require issuers to disclose certain financial support from the Government of China, and for other purposes.1.Short titleThis Act may be cited as the Transparency in Chinese Government Investment Act of 2020. 2.Disclosure of certain financial support from the Government of ChinaSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:(s)Disclosure of certain financial support from the Government of ChinaEach issuer shall, in any annual report required under this section and in any prospectus in connection with an initial public offering, disclose the following:(1)Any participation by such issuer in any industrial policy or development plan of the Government of China, including—(A)Made in China 2025;(B)Military-Civil Fusion;(C)Internet Plus;(D)Guidelines to Promote the National Integrated Circuit Foundry Development Plan;(E)the China Integrated Circuit Investment Industry Fund (or any similar fund at the provincial or local level);(F)Strategic Emerging Industries Initiative; and(G)New Generation Artificial Intelligence Development plan.(2)Any financial support such issuer received from the Government of China through the participation described in paragraph (1), including—(A)direct subsidies, grants, loans, or loan guarantees;(B)reduction of taxes or tax exemptions; (C)preferential treatment under the Government of China procurement policies;(D)participation in domestic or international standard-setting organizations;(E)prosecution or enforcement of Government of China intellectual property;(F)access to research and development; and(G)reduced prices for key inputs, including land, power, and water. (3)Any other financial support such issuer received from the Government of China, including—(A)direct subsidies, grants, loans, or loan guarantees;(B)reduction of taxes or tax exemptions; and(C)preferential treatment under the Government of China procurement policies.(4)Any conditions under which the financial support described in paragraphs (2) and (3) was provided, including—(A)export performance;(B)input purchases manufactured in China from specific producers or through the use of Government of China intellectual property; and(C)the assignment of Chinese Communist Party personnel or Government of China personnel in corporate positions of the issuer.(5)Any Chinese Communist Party committee established by such issuer, including—(A)the standing of each such committee; and(B)which personnel of the issuer form each such committee and the role of such personnel.(6)The name, position, and location of each officer, director, and beneficiary of the issuer who at the time of such report holds or formerly held a position with—(A)the Chinese Communist Party;(B)the Government of China;(C)the Central Committee of the Communist Party of China;(D)the Central Military Commission of China;(E)the Chinese People’s Political Consultative Conference;(F)the National People’s Congress of China; or(G)a State Council in China. (7)In the case of any prospectus in connection with an initial public offering in which an issuer makes a disclosure under paragraphs (1) through (6), whether such issuer offers more than one class of voting security. .